Citation Nr: 1200826	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar osteoarthritis, evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for left hip greater trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from July 1982 to June 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his October 2008 substantive appeal, the Veteran asserted that the symptomatology associated with his service-connected lumbar spine and left hip disorders was worsening.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  The Veteran should therefore be scheduled for a new VA examination of his lumbar spine and left hip.

The record also contains a report of an MRI of the Veteran's lumbar spine, dated in July 2007, from Quincy Medical Group Imaging Services in Quincy, Illinois.  The ordering provider is listed as J.S., M.D.  There is no indication that records from Dr. S. or Quincy Medical Group have been sought.  Because VA is on notice that there are additional records that may be pertinent to the Veteran's claim, these records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Dr. J.S. and/or Quincy Medical Group and request all records of the Veteran's treatment for a lumbar spine and/or a left hip disorder be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be requested and the Veteran should be provided the opportunity to obtain the records.  

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar osteoarthritis and left hip bursitis.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  (This should be done for both the low back and left hip.)  The examiner should also provide an opinion on whether the Veteran experiences any lumbar disc disease that is related to his military service or the service-connected arthritis.  (A September 2005 x-ray report indicates that degenerative arthritis is secondary to intervertebral disc degeneration.)  Incapacitating episodes resulting in physician-prescribed bedrest over the past 12 months as a result of his intervertebral disc disease, and, if, so, the frequency and duration of these episodes should be described.  

With respect to the Veteran's left hip, the examiner should specifically state if there is ankylosis of the hip and the degree of fixation if applicable; limitation of extension and flexion of the hip joint; limitation of abduction and adduction (including whether the Veteran is able to cross his legs or toe-out more than 15 degrees); flail joint; or impairment or malunion of the femur.  

3.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and the Veteran should be given an appropriate opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the agency of original jurisdiction; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

